Citation Nr: 9915979	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  96-24 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for cervical spine 
disorder, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for right knee 
disability, currently evaluated as 20 percent disabling.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARINGS ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
November 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
following an October 1995 decision of the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claims for a 
disability rating in excess of 40 percent for his service-
connected cervical spine disorder, for a disability rating in 
excess of 20 percent for his service-connected right knee 
disability, and for TDIU. 

(The issues of an increased rating for the veteran's service-
connected right knee disability and for TDIU will be 
addressed in the remand that follows this decision.)


FINDING OF FACT

The veteran's service-connected cervical spine disorder is 
manifested by severe loss of motion, by persistent pain, by 
demonstrable muscle spasms, and by other neurologic symptoms 
consistent with disc syndrome, with little intermittent 
relief.



CONCLUSION OF LAW

An increased (60 percent) rating for the veteran's cervical 
spine disorder is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, 4.71a (Diagnostic 
Code 5293) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative contend that the veteran's 
service-connected cervical spine disorder is manifested by 
increased symptomatology, including pain, muscle spasms, and 
neurological impairment that warrants the assignment of an 
increased rating.  It is also requested that the veteran be 
afforded the benefit of the doubt.

Factual Background

A review of the veteran's service medical records reveals 
that he was in a motor vehicle accident in May 1969 and 
injured his neck.  Examination revealed a congenital defect 
in the bony union of the deltoid process at C2.  In September 
1969, a medical board noted the veteran's complaints of 
severe neck pain with loss of motion, and x-rays revealed 
moderate displacement of C1.  An examination found no adverse 
symptomatology, and concluded that the veteran was unfit for 
duty because a pre-existing cervical spine defect had been 
aggravated by his motor vehicle accident.

More recently, July 1995 cervical spine x-rays revealed 
evidence of old trauma involving the C1-C2 area with a spinal 
fusion and multiple metallic sutures.  Additionally, the 
reviewer opined that one of the sutures appeared to be 
broken.  There was also loss of normal cervical lordosis 
possibly indicating acute or chronic soft tissue damage.  
Moreover, fairly marked disc space narrowing was seen at C2-
C3.  Additionally, a possible old, healed trauma was seen at 
C7.  Lastly, borderline disc space narrowing was noted at C5-
C6 and C6-C7. 

At a September 1995 VA examination, the veteran complained of 
marked loss in range of motion of the cervical spine.  On 
examination, range of motion of the cervical spine was as 
follows:  forward flexion to 20 degrees, backward extension 
to 20 degrees, lateral flexion to 20 degrees, and left and 
right rotation to 40 degrees.  There was a healed cervical 
laminectomy incision.  The examiner opined that he agreed 
with a prior VA orthopedist's opinion that the veteran's 
right arm/wrist pain was secondary to his neck injury.  
Neurological examination revealed that deep tendon reflexes 
were equal and active in the knees and ankles, and both hands 
had good grips.  It was felt that the veteran had 
radiculopathy secondary to his neck injury.  The diagnoses 
included residuals of an injury to the cervical spine with 
marked limitation of motion.

VA treatment records, dated from October 1995 to December 
1995, were received by the RO.  These records reflect 
complaints, diagnoses, and/or treatment for increased 
cervical spine pain, right arm numbness, and decreased 
sensation to pin prick in the right forearm.

An October 1995 cervical spine computerized tomography (CT) 
revealed that the veteran was status post wiring and bony 
fusion of C1 and C2 without signs of fusion fracture.  It was 
also noted that he had discontinuity of the superior aspect 
of the odontoid process relative to its inferior aspect, and 
he had dorsal displacement of the anterior arch of C1 which 
articulated with the fractured superior aspect of the 
odontoid process, resulting in noticeable ventral thecal sac 
and contents impingement.  Additionally, the CT revealed 
minimal posterior subluxation of C1 relative to C2 and 
minimal left lateral subluxation of C2 relative to C1.

A November 1995 magnetic resonance imaging (MRI) evaluation 
revealed bilateral bony fusion from C1 through C4, multi-
level degenerative disc disease, spondylolysis involving C4-
C5 through C6-C7, and bilateral mastoid fluid.  However, 
there was no evidence of cervical-medullary junction 
compression; the craniocervical junction was unremarkable, 
and there was no evidence of basilar invagination.

The veteran testified at a personal hearing at the RO in 
March 1996.  He reported that he had been in a minor motor 
vehicle accident and had had cervical spine x-rays taken 
because of some slight paralysis.  These x-rays revealed that 
he had previously "broken his neck."  The veteran reported 
that this old neck injury probably occurred when the 
helicopter he was in was shot down.  Following military 
service he had a cervical spine fusion.  However, the fusion 
was not successful.  Since that time he had experienced ever-
increasing neck pain and loss of motion.  Over the previous 
eighteen to twenty-four months he had also started noticing 
periodic loss in sensation, partial as well as full, in his 
right upper extremity.  Heat and/or massage were sometimes 
effective in restoring the sensation.  He reported that he 
had not been able to work regularly as a brick layer for 
months because his problems made it impossible to keep moving 
his neck up and down and he kept dropping his tools.  

Thereafter, at a June 1997 VA examination, the examiner 
reported that the veteran was examined at maximum disability.  
The veteran complained of chronic neck pain.  On examination, 
there was a well-healed post-fusion scar.  Cervical spine 
musculature showed some spasm but no atrophy.  The range of 
motion of the cervical spine was as follows:  forward flexion 
to 20 degrees, backward extension to 15 degrees, left and 
right lateral flexion to 20 degrees, and left and right 
rotation to 30 degrees.  Neurological examination revealed 
decreased sensation through dermatome VI-VIII with complete 
numbness of the arm and decreased sensation from the elbow 
through the fingers.  Deep tendon reflexes were 
"normoactive."  The examiner opined that the veteran had 
objective evidence of pain on motion and his neck caused his 
adverse neurological symptoms.  X-rays of the cervical spine 
revealed degenerative joint disease/degenerative disc 
disease.  The diagnosis was status-post spinal fusion with 
degenerative joint disease/degenerative disc disease and 
right radiculopathy.

Lastly, the veteran testified at a personal hearing before 
the undersigned in February 1999.  He reported that he broke 
his neck in an accident in Vietnam and subsequently underwent 
a fusion.  However, the wires used on his neck broke and the 
fusion was incomplete.  The veteran complained of chronic and 
increased neck pain which varied in intensity.  He also 
reported that he experienced numbness in his right upper 
extremity and tingling in the left arm.  He then complained 
that his cervical spine disability restricted all of his 
activities, including his ability to sleep well.  He reported 
that one physician told him that his right arm numbness was 
caused by carpal tunnel syndrome and another physician told 
him that it was due to his neck injury.  He reported that his 
neck pain also caused headaches.  He said that he wore a neck 
brace and took medication to help relieve the pain.  He 
reported that he wore the neck brace 80 percent of the time.  
He also noted that he occasionally slept with it on.  He 
indicated that he could only go approximately four or five 
hours without wearing his neck brace before the pain became 
so bad that he had to put it back on.  The veteran testified 
that, because of the numbness in his right arm, he could not 
hold his work tools.  He reported that his physician 
recommended that his cervical spine be immobilized with steel 
rods.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1998).  Although regulations require that a 
disability be viewed in relation to its recorded history, 
38 C.F.R. §§ 4.1, 4.2, where entitlement to compensation has 
already been established, and an increase in a disability 
rating is at issue, it is the present level of disability 
which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Historically, the veteran's service-connected cervical spine 
disorder was characterized as a moderate displacement of the 
C1 vertebra and evaluated as 20 percent disabling under 
Diagnostic Code 5290 (limitation of motion of the cervical 
spine).  See RO decisions entered in March 1971 and July 
1972.  Thereafter, in a December 1972 RO decision, the 
veteran's service-connected cervical spine disorder was re-
characterized as including a neck brace and found to be 60 
percent disabling under Diagnostic Code 5285 (residuals of a 
fractured vertebra).  Subsequently, a June 1975 RO decision 
yet again re-characterized the veteran's service-connected 
cervical spine disorder as post-operative residuals of an 
attempted cervical spine fusion at C1 and C2 with non-union 
and with sensation of blackouts and found it to be 40 percent 
disabling under Diagnostic Code 5287 (ankylosis of the 
cervical spine).  Finally, in the October 1995 decision, the 
RO re-characterized the veteran's cervical spine disorder as 
status post residuals cervical spine fusion at C1 and C2 with 
non-union and radiculopathy.  

The foregoing actions by the RO have the effect of treating 
the veteran's service-connected disability as involving 
intervertebral disc syndrome.  This is so because the RO's 
most recent characterization contemplates various symptoms, 
specifically including ones attributable to disc syndrome, 
namely radiculopathy.  Diagnostic Code 5293.  The Board will 
evaluate the veteran's disability accordingly.

The Board notes that, given the 40 percent disability rating 
currently assigned for the veteran's service-connected 
cervical spine disorder, the veteran will only be entitled to 
an increased rating under potentially applicable Diagnostic 
Codes if he has a fracture with cord involvement requiring 
long leg braces or being bedridden (100 percent) or a 
fracture of a vertebra without cord involvement but leading 
to abnormal mobility requiring a neck brace (60 percent) 
(Diagnostic Code 5285); or problems compatible with 
intervertebral disc syndrome with pronounced symptoms (60 
percent) (Diagnostic Code 5293).  38 C.F.R. § 4.71 (1998).

Initially, the Board finds that the evidence shows problems 
tantamount to pronounced intervertebral disc syndrome which 
entitles the veteran to an increased rating under Diagnostic 
Code 5293.  The veteran has complained of chronic cervical 
spine pain.  He has also complained of pain and numbness 
radiating into his upper extremities.  The September 1995 VA 
examiner specifically opined that the veteran's right 
arm/wrist pain was secondary to his service-connected 
cervical spine disorder.  The June 1997 VA examiner arrived 
at the same conclusion.  Moreover, the June 1997 VA examiner 
reported that cervical spine musculature showed some spasm; 
the cervical spine had severe limitation of motion, and there 
was objective evidence of pain on motion.  Furthermore, VA 
treatment records also contain evidence that the veteran has 
little relief from his pain.  This is consistent with the 
veteran's indication that he must wear a brace about 80 
percent of the time and can go without it for only short 
periods of time.  Therefore, with granting the veteran the 
benefit of the doubt, and when taking into account 
limitations due to pain and other factors as identified in 
38 C.F.R. §§ 4.40, 4.45 (1998) (i.e., the veteran's pain 
being objectively confirmed by his demonstrable muscle spasms 
and other neurologic impairment) the Board finds that the 
veteran's functional losses suggest difficulties that more 
nearly approximate the criteria contemplated by a 60 percent 
rating for intervertebral disc syndrome.  38 C.F.R. § 4.7, 
Diagnostic Code 5293 (1998); VAOPGCPREC 36-97 (Dec. 12, 
1997); DeLuca v. Brown, 8 Vet. App. 202 (1995).  An increased 
schedular rating is therefore warranted.

A rating greater than 60 percent is not warranted in part 
because the maximum schedular award assignable under 
Diagnostic Code 5287 is 40 percent, the maximum schedular 
award assignable under Diagnostic Code 5290 is 30 percent, 
and the maximum schedular award assignable under Diagnostic 
Code 5295 is 40 percent.  By this decision, the Board has 
found the veteran to be entitled to a 60 percent disability 
rating under Diagnostic Code 5293.  Therefore, no greater 
benefit can flow to the veteran under the foregoing 
Diagnostic Codes.  This is so because assignment of separate 
ratings would violate the rule against pyramiding.  38 C.F.R. 
§ 4.14 (1998).  (Each of the aforementioned Diagnostic Codes 
by which a cervical spine disorder is ratable contemplates 
limitation of motion.  See VAOPGCPREC 36-97 (Dec. 12, 1997).  
Therefore, assigning separate ratings on the basis of both 
limitation of motion and other symptoms, such as that set 
forth in Diagnostic Codes 5290 and 5295, would be 
inappropriate.)

Turning next to the appropriateness of rating the veteran's 
service-connected cervical spine disorder under Diagnostic 
Code 5285, the Board notes that the record on appeal is 
devoid of evidence that the adverse symptomatology caused by 
his service-connected disability includes cord involvement 
requiring long leg braces or being bedridden.  In fact, at 
each of the VA examinations, while his cervical spine range 
of motion was severely restricted, he nonetheless had 
cervical spine motion.  The fact that the veteran was capable 
of moving his neck is of key importance here.  Additionally, 
while the veteran testified at one of his personal hearings 
that he wore a neck brace 80 percent of the time, evidence 
indicating that the neck brace was required because of 
abnormal mobility was not presented.  Consequently, a higher 
schedular rating is not warranted for the veteran's service-
connected cervical spine disorder under Diagnostic Code 5285. 

Additionally, a separate compensable rating is not warranted 
under 38 C.F.R. § 4.118, Diagnostic Codes 7803 or 7804.  
Specifically, no evidence has been presented to show that the 
veteran's post-operative cervical spine scars are 
symptomatic.  In fact, both the September 1995 and June 1997 
VA examiners characterized his post-operative scar as healed 
or well healed.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994) (while evaluation of the "same disability" or the 
"same manifestation" under various diagnoses is to be 
avoided, it was possible for a veteran to have "separate and 
distinct manifestations" from the same injury, permitting 
different disability ratings.  The critical element is that 
none of the symptomatology for any of the conditions is 
duplicative or overlapping with the symptomatology of the 
other conditions.). 



ORDER

An increased (60 percent) rating for a cervical spine 
disorder is granted, subject to the laws and regulations 
governing the award of monetary benefits.  


REMAND

Governing regulations provide that a supplemental statement 
of the case (SSOC) will be furnished to the veteran when 
additional pertinent evidence is received after a statement 
of the case has been issued.  38 C.F.R. § 19.31 (1998).  
However, a review of the record on appeal reveals that, in 
December 1998 and January 1999, the veteran filed additional 
VA treatment records with the RO, dated from September 1998 
to January 1999, pertaining to complaints, diagnoses, and/or 
treatment for his service-connected right knee disability.  
No SSOC was issued by the RO.  Moreover, the veteran 
specifically indicated, at his February 1999 personal hearing 
before the undersigned, that he was not waiving RO 
consideration of this evidence.  Therefore, a remand is 
required for RO consideration of the foregoing VA treatment 
records.

(The Board will defer consideration of the TDIU claim pending 
completion of the development necessary to adjudication of 
the increased rating issue.)

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.  The RO 
should assist by obtaining 

records relied on in the veteran's Social 
Security Administration disability claim, 
and other VA treatment records that may 
have been prepared since December 1998.

2.  The RO should undertake any 
additional development suggested by the 
evidence obtained, including a VA 
examination, if deemed necessary.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The RO should then examine the evidence 
received since issuance of the July 1997 
supplemental statement of the case (SSOC) 
and take adjudicatory action.  If the 
benefit sought is denied, a SSOC should 
be issued that addresses all of the 
evidence received since issuance of the 
July 1997 SSOC, including VA treatment 
records dated from September 1998 to 
January 1999.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of the remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issues.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

